Filed 2/25/14 In re Frank S. CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


In re FRANK S., a Person Coming Under
the Juvenile Court Law.


THE PEOPLE,
                                                                       G048682
     Plaintiff and Respondent,
                                                                       (Super. Ct. No. DL044709)
         v.
                                                                       OPINION
FRANK S.,

     Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Gregory
W. Jones, Judge. Affirmed.
                   Heather L. Beugen, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   No appearance by Plaintiff and Respondent.
                                  *           *           *
              Minor Frank S. (born June 1999) filed a notice of appeal after the juvenile
court declared him a ward of the court and placed him on juvenile probation on various
terms and conditions. His appointed counsel filed a brief summarizing the case, but
advised this court she found no issues to support an appeal. We gave minor 30 days to
file a written brief on his own behalf, but he has not responded. After conducting an
independent review of the record under People v. Wende (1979) 25 Cal.3d 436 (Wende),
we affirm.
                                           FACTS
              In May 2013, the Orange County District Attorney filed juvenile court
petitions (Welf. & Inst. Code, § 602) alleging 13-year-old Frank S. committed several
misdemeanors, including disturbing the peace (fighting in a public place) on or about
December 20, 2012 (Pen. Code, § 415, subd. (1)), possessing less than 28.5 grams of
marijuana on or about February 4, 2013 (Health & Saf. Code, § 11357, subd. (e)), and
committing a battery on school property on or about March 29, 2013 (Pen. Code,
§ 243.2). A pretrial report by the probation officer reported minor had suffered eight
school suspensions for fighting, possession of marijuana, attendance issues, and not
following directions.
              In June 2013, minor admitted the violations and the juvenile court declared
him a ward of the court. The court placed minor on probation on various terms and
conditions, including that he “obey all school regulations and rules[]” and that he “not . . .
use, possess or be under the influence of any dangerous drugs, alcohol or controlled
substances . . . .” Minor’s counsel objected to the condition concerning school rules,
complaining it was “extremely overbroad [and] could potentially get him into a situation
where probation violations are filed against him” for “an undefined class of school
rules . . . .” Counsel suggested minor “could be brought back on a probation violation for
having soda in his classroom because of the fact that that could potentially be a school

                                              2
rule. And my request would be to order him to go to school every day and not be truant
rather than putting him in a situation where there could be quite a few probation
violations not anticipated.”
              After minor filed his notice of appeal, minor’s appellate counsel sent a
letter to the juvenile court requesting modification of the conditions to include a scienter
requirement. In October 2013, the juvenile court modified the conditions as follows:
“THE MINOR SHALL NOT KNOWINGLY VIOLATE ANY SCHOOL RULE OR
REGULATION” and “THE MINOR SHALL NOT KNOWINGLY USE OR POSSESS,
OR KNOWINGLY BE UNDER THE INFLUENCE OF, ALCOHOL, DANGEROUS
DRUGS OR NARCOTICS.”
                                       DISCUSSION
              Counsel lists as a possible claim appearing in the record whether the
juvenile court erred by imposing a condition prohibiting minor from knowingly violating
any school rule or regulation. (See People v. Lent (1975) 15 Cal.3d 481; In re
Abdirahman S. (1997) 58 Cal.App.4th 963, 969; In re Binh L. (1992) 5 Cal.App.4th 194,
203; In re Frank V. (1991) 233 Cal.App.3d 1232, 1242.)
              Appellate counsel represents in her declaration attached to the opening brief
that she has read the entire record, she discussed the case with her client, and advised him
she would be filing a brief complying with Wende procedures. She also provided him
with a copy of the brief, advised him he could personally file a supplemental brief raising
any issues, provided a copy of the appellate record to assist minor’s review should he
wish to file a brief, and she advised him he could seek her withdrawal as counsel.
              Although not required to do so, we have considered the possible issue listed
by counsel and conclude it does not raise an arguable issue. We have conducted a review
of the entire record under Wende, supra, 25 Cal.3d 440 and Anders v. California (1967)
386 U.S. 738, and we find no other arguable issues on appeal. Minor has not filed a
supplemental brief. (People v. Kelly (2006) 40 Cal.4th 106, 110, 120, 124 [appellate

                                              3
court must address issues raised personally by appellant in a Wende proceeding and
explain why they fail].)
                                    DISPOSITION
              The judgment is affirmed.




                                               ARONSON, J.

WE CONCUR:



O’LEARY, P. J.



BEDSWORTH, J.




                                           4